     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 1 of 9 Page ID #:1




 1   LAW OFFICE OF L. PAUL MANKIN
     L. Paul Mankin, IV (SBN 264038)
 2   4655 Cass St., Ste. 410
 3   San Diego, CA 92109
     T: (800) 219-3577
 4
     F: (323) 207-3855
 5   Pmankin@paulmankin.com
 6
     MARTIN & BONTRAGER, APC
 7   G. Thomas Martin, III (SBN 218456)
 8   Nicholas J. Bontrager (SBN 252114)
     6464 W. Sunset Blvd., Ste. 960
 9
     Los Angeles, CA 90028
10   T: (323) 940-1700
     F: (323) 238-8095
11
     Tom@mblawapc.com
12   Nick@mblawapc.com
13
     Attorneys for Plaintiff
14   Jon Pastore
15
                        UNITED STATES DISTRICT COURT
16
                       CENTRAL DISTRICT OF CALIFORNIA
17
18
     JON PASTORE, Individually and On )           Case No.
19   Behalf of All Others Similarly Situated, )
20                                            )   CLASS ACTION COMPLAINT
     Plaintiff,                               )   FOR DAMAGES AND DEMAND
21
                                              )   FOR JURY TRIAL
22          vs.                               )
23
                                              )
     OX CAR CARE, INC.,                       )
24                                            )
25   Defendant.                               )
                                              )
26
27
28



                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 2 of 9 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of OX CAR CARE, INC. (“Defendant”),
 5   in negligently, knowingly, and/or willfully contacting Plaintiff and on Plaintiff’s
 6   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 8                              JURISDICTION & VENUE
 9         2.     Jurisdiction is proper as Plaintiff seeks redress under a federal statute,
10   thus this Court has jurisdiction as this matter involves questions of federal law.
11         3.   Venue is proper in the United States District Court for the Central
12   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
13   because Defendant does business within the state of California and the Central of
14   California as Defendant’s headquarters is located in Irvine, California.
15                                        PARTIES
16         4.     Plaintiff, JON PASTORE (“Plaintiff”), is a natural person residing in
17   the State of Washington and is a “person” as defined by 47 U.S.C. § 153 (10).
18         5.     Defendant, OX CAR CARE, INC. (“Defendant”), is a corporation
19   engaged in the business of secondary market consumer auto warranties with its
20   corporate headquarters in Irvine, California and is a “person” as defined by 47
21   U.S.C. § 153 (10).
22                             FACTUAL ALLEGATIONS
23         6.     Beginning in or around January/February of 2019, Defendant and/or
24   its agents began placing autodialed telephone calls to Plaintiff’s cellular telephone
25   number ending in 6666 with the intent of soliciting Plaintiff into purchasing one of
26   Defendant’s secondary market auto warranties.
27         7.     In sum, Defendant has placed upwards of twenty (20) such autodialed
28   solicitation calls to Plaintiff’s cellular telephone throughout the course of 2019.


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 3 of 9 Page ID #:3




 1         8.     Defendant and/or its agents placed its calls from telephone number
 2   (941) 220-6465 as well as other numbers.
 3         9.     The purpose of Defendant’s call was to attempt to solicit Plaintiff into
 4   purchasing one of Defendant’s various secondary market auto warranties. Plaintiff
 5   had answered a few of these calls and spoke with various employees of Defendant
 6   and/or its agents throughout 2019.
 7         10.    However, when Plaintiff answered the calls, Plaintiff was greeted with
 8   “dead air” whereby no person was on the other line. After several seconds, an agent
 9   was connected to the automated call, greeted Plaintiff and sought to speak with
10   Plaintiff in an attempt to solicit Plaintiff’s business.
11         11.    Defendant and/or its agents used an “automatic telephone dialing
12   system”, as defined by 47 U.S.C. § 227(a)(1) to place these calls to Plaintiff
13   soliciting Plaintiff’s business. The dead air that the Plaintiff experienced on the
14   calls is indicative of the use of an automatic telephone dialing system.
15         12.    This “dead air” is commonplace with autodialing and/or predictive
16   dialing equipment. It indicates and evidences that the algorithms being used by
17   Defendant’s and/or its agent’s autodialing equipment to predict when the live
18   human agents are available for the next call has not been perfected and/or has not
19   been recently refreshed or updated. Thus resulting in the autodialer placing a call
20   several seconds prior to the human agent’s ability to end the current call he or she
21   is on and be ready to accept the new connected call that the autodialer placed,
22   without human intervention, to Plaintiff.
23         13.    The dead air is essentially the autodialer holding the call it placed to
24   Plaintiff until the next available human agent is ready to accept it. Should the call
25   at issue been manually dialed by a live human being, there would be no such dead
26   air as the person dialing Plaintiff’s cellular telephone would have been on the other
27   end of the call the entire time and Plaintiff would have been immediately greeted
28   by said person.


                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 4 of 9 Page ID #:4




 1         14.    Defendant’s calls constituted calls that were not for emergency
 2   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 3         15.    Defendant’s calls were placed to a telephone number assigned to a
 4   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 5   pursuant to 47 U.S.C. § 227(b)(1).
 6         16.    Plaintiff has no business relationship with Defendant whatsoever and
 7   never provided Defendant with Plaintiff’s cellular telephone number for any
 8   purpose. Accordingly, Defendant did not have Plaintiff’s “prior express consent”
 9   to receive calls using an automatic telephone dialing system on Plaintiff’s cellular
10   telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
11         17.    As a result of Defendant’s alleged violations of law by placing these
12   automated calls to Plaintiff’s cellular telephone without prior express consent,
13   Defendant caused Plaintiff harm and/or injury such that Article III standing is
14   satisfied in at least the following, if not more, ways:
15                a.     Invading Plaintiff’s and the putative class’s privacy;
16                b.     Electronically intruding upon Plaintiff’s and the putative class’
17                       seclusion;
18                c.     Intrusion into Plaintiff’s and the putative class’s use and
19                       enjoyment of their cellular telephones;
20                d.     Impermissibly occupying minutes, data, availability to answer
21                       another call, and various other intangible rights that Plaintiff
22                       and the putative class have as to complete ownership and use of
23                       their cellular telephones;
24                e.     Causing Plaintiff and the putative class to expend needless time
25                       in receiving, answering, and attempting to dispose of
26                       Defendant’s unwanted calls.
27
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 5 of 9 Page ID #:5




 1                               CLASS ALLEGATIONS
 2         18.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member of the proposed class (hereafter “The Class”)
 4   defined as follows:
 5
                  All persons within the United States who received any
 6                telephone call from Defendant or Defendant’s agent/s
 7                and/or employee/s to said person’s cellular telephone
                  made through the use of any automatic telephone dialing
 8
                  system within the four years prior to the filing of this
 9                Complaint wherein said person had not previously
10
                  consented to receive any such call/s

11
           19.    Plaintiff represents, and is a member of, The Class, consisting of all
12
     persons within the United States who received any telephone call from Defendant
13
     or Defendant’s agent/s and/or employee/s to said person’s cellular telephone made
14
     through the use of any automatic telephone dialing system within the four years
15
     prior to the filing of this Complaint wherein said person had not previously
16
     consented to receive any such calls.
17
           20.    Defendant, its employees and agents are excluded from The Class.
18
     Plaintiff does not know the number of members in The Class, but believes the Class
19
     members number in the hundreds to thousands, if not more. Thus, this matter
20
     should be certified as a Class Action to assist in the expeditious litigation of the
21
     matter.
22
           21.    The Class is so numerous that the individual joinder of all of its
23
     members is impractical. While the exact number and identities of The Class
24
     members are unknown to Plaintiff at this time and can only be ascertained through
25
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
26
     The Class includes hundreds if not thousands of members. Plaintiff alleges that
27
     The Class members may be ascertained by the records maintained by Defendant.
28



                                  CLASS ACTION COMPLAINT
                                             -5-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 6 of 9 Page ID #:6




 1         22.    Plaintiff and members of The Class were harmed by the acts of
 2   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 3   and Class members via their cellular telephones thereby causing Plaintiff and Class
 4   members to incur certain charges or reduced telephone time for which Plaintiff and
 5   Class members had previously paid by having to retrieve or administer messages
 6   left by Defendant during those illegal calls, and invading the privacy of said
 7   Plaintiff and Class members.
 8         23.    Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   Class members, and which may be determined without reference to the individual
12   circumstances of any Class members, include, but are not limited to, the following:
13                a.    Whether, within the four years prior to the filing of this
14                      Complaint, Defendant made any telephone call (other than a
15                      call made for emergency purposes or made with the prior
16                      express consent of the called party) to a Class member using
17                      any automatic telephone dialing system to any telephone
18                      number assigned to a cellular telephone service;
19                b.    Whether Plaintiff and the Class members were damaged
20                      thereby, and the extent of damages for such violation; and
21                c.    Whether Defendant should be enjoined from engaging in such
22                      conduct in the future.
23         24.    As a person that received calls from Defendant using an automatic
24   telephone dialing system, without prior express consent, Plaintiff is asserting
25   claims that are typical of The Class.
26         25.    Plaintiff will fairly and adequately protect the interests of the members
27   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
28   class actions.


                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 7 of 9 Page ID #:7




 1         26.    A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all Class members is impracticable. Even if every Class member could afford
 4   individual litigation, the court system could not. It would be unduly burdensome
 5   to the courts in which individual litigation of numerous issues would proceed.
 6   Individualized litigation would also present the potential for varying, inconsistent,
 7   or contradictory judgments and would magnify the delay and expense to all parties
 8   and to the court system resulting from multiple trials of the same complex factual
 9   issues. By contrast, the conduct of this action as a class action presents fewer
10   management difficulties, conserves the resources of the parties and of the court
11   system, and protects the rights of each Class member.
12         27.    The prosecution of separate actions by individual Class members
13   would create a risk of adjudications with respect to them that would, as a practical
14   matter, be dispositive of the interests of the other Class members not parties to such
15   adjudications or that would substantially impair or impede the ability of such non-
16   party Class members to protect their interests.
17         28.    Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of the Class as a whole.
20                             FIRST CAUSE OF ACTION
21                          Negligent Violations of the TCPA
22                                 47 U.S.C. §227 et seq.
23         29.    Plaintiff repeats and incorporates by reference into this cause of
24   action the allegations set forth above at Paragraphs 1-28.
25         30.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple negligent violations of the TCPA, including but not limited to each
27   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
28         31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et


                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 8 of 9 Page ID #:8




 1   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3          32.    Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                           SECOND CAUSE OF ACTION
 6                   Knowing and/or Willful Violations of the TCPA
 7                                 47 U.S.C. §227 et seq.
 8          33.    Plaintiff repeats and incorporates by reference into this cause of
 9   action the allegations set forth above at Paragraphs 1-32.
10          34.    The foregoing acts and omissions of Defendant constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
13   seq.
14          35.    As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
16   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
17   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18          36.    Plaintiff and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20
21                                PRAYER FOR RELIEF
22   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
23
24                             FIRST CAUSE OF ACTION
25                          Negligent Violations of the TCPA
26                                 47 U.S.C. §227 et seq.
27                • As a result of Defendant’s negligent violations of 47 U.S.C.
28                  §227(b)(1), Plaintiff and the Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 8:19-cv-01427-JLS-ADS Document 1 Filed 07/24/19 Page 9 of 9 Page ID #:9




 1                request $500 in statutory damages, for each and every violation,
 2                pursuant to 47 U.S.C. 227(b)(3)(B).
 3             • Injunctive relief.
 4             • Any and all other relief that the Court deems just and proper.
 5                          SECOND CAUSE OF ACTION
 6                 Knowing and/or Willful Violations of the TCPA
 7                                47 U.S.C. §227 et seq.
 8             • As a result of Defendant’s willful and/or knowing violations of 47
 9                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
10                and request treble damages, as provided by statute, up to $1,500, for
11                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
12                47 U.S.C. §227(b)(3)(C).
13             • Injunctive relief.
14             • Any and all other relief that the Court deems just and proper.
15
16
                                DEMAND FOR JURY TRIAL
17
          Please take notice that Plaintiff demands a trial by jury in this action.
18
19
20                                                /s/ L. Paul Mankin
21                                                L. Paul Mankin, Esq.
                                                  The Law Office of L. Paul Mankin
22
                                                  Attorney for Plaintiff
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -9-
